Dear Representative Satterfield
¶ 0 This office has received your letter asking for an official Opinion addressing, in effect, the following question:
Do the provisions of the Railroad Revitalization Act, 66O.S. 1991 and Supp. 1997, §§ 302.1-309 grant the authority tothe Oklahoma Department of Transportation to purchase railroadlines that are not abandoned or suffering a loss of service?
¶ 1 Title 66 Ohio St. 1991 and Supp. 1997, §§ 302.1-309, creates the Railroad Revitalization Act ("the Act") and provides for the powers and duties of the Oklahoma State Department of Transportation ("the Department") to implement the Act. Section 309 creates a revolving fund for the Department designated as the Oklahoma Railroad Maintenance Revolving Fund. The fund is composed of all revenues generated by taxes levied pursuant to the provisions of 68 Ohio St. 1991 and Supp. 1997, §§ 2201-2208. The fund also contains federal grants, private donations and accumulated interest.
¶ 2 Section 304 of Title 66 enumerates the Department's powers and includes:
  1. To acquire, construct, reconstruct, repair, replace, operate and maintain railroad rights-of-way and trackage projects at such locations and on such routes as it shall determine to be feasible and economically sound;
  2. To enter into agreements with the owners of operating railroads for the acquisition and/or use of railroad rights-of-way and trackage on such terms, conditions, rates or rentals as the Department may consider to be in the best interests of the state;
. . . .
  4. To acquire and hold real or personal property in the exercise of its powers for the performance of its duties as authorized by this act. Surplus property may be disposed of by the Department;
  5. To acquire in the name of the Department, by purchase or otherwise on such terms and conditions and in such manner as it may deem proper, or by exercise of the right of condemnation, such public or private lands and personalty, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, trackage, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of this act;
  6. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act . . .;
  7. To receive, accept and expend funds from the state, any federal agency, or from private sources, for rail planning and for administration of railroad assistance projects, and for or in aid of the acquisition, construction, reconstruction, replacement, repair, maintenance and operation of railroad rights-of-way and trackage and for rail service continuation payments to railroad companies for operating losses sustained by reasons of continuing service on a line which may otherwise be abandoned or which may experience a reduced level of service not in the public interest, where such continuation of service is carried out under a written agreement with the Department . . .;
. . . .
  9. To expend income and funds from the Oklahoma Railroad Maintenance Revolving Fund in the exercise of any or all of the foregoing powers;
  10. To do all things necessary or convenient to carry out the powers expressly granted in this act.
66 O.S. Supp. 1997, § 304[66-304](A).
¶ 3 The above provisions of Section 304 grant to the Department the ability to purchase property. Nothing contained within Section 304 limits the Department's authority to purchase property to only those properties which are abandoned or suffering a loss of service. While legislative intent is the controlling element in interpretation of statutes, "if the statutes contain no inconsistent provisions, no ambiguities, or uncertainties, no occasion exists for the application of rules of construction and the statutes will be accorded the meaning as expressed by the language therein employed." Matter of PhillipsPetroleum Company, 652 P.2d 283, 285 (Okla. 1982). Section 304 grants broad authority to the Oklahoma Department of Transportation to do the things necessary to carry out the provisions of the Act. Specifically included among the powers is the ability to acquire railroad rights-of-way and real property. The acquisition of property is not conditioned upon a finding that the property has been abandoned or suffering a loss of service.
¶ 4 It is, therefore, the official Opinion of the AttorneyGeneral that:
 Title 66 Ohio St. 1991 and Supp. 1997, §§ 302.1 -309, the Railroad Revitalization Act, grants authority to the Oklahoma State Department of Transportation to purchase railroad lines without limitation to only tracks that are abandoned or suffering a loss of service.
  W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
  DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL